By tbe Court,
WHITMAN, J.:
The only error urged by appellant is the action of the Court upon a matter occurring on the formation of the jury, thus : One Dache, on examination as to his qualification to act as a juror, said that he had “ heard something of the matter,” that it would require testimony to remove the existing impression on his mind, that he “ had no bias or prejudice in the matter,” that the impressions upon his mind were very vague, and that he had never had any conversation “ with either plaintiff or defendant in regard to the suit, nor with any one who pretended to know the facts.” “ Whereupon counsel for defendants objected to said juror for cause, which said objection was overruled by the Court,” and thereto there was an exception taken.
The ruling of the Court was right upon the facts : right again, for that no notice should be taken of an objection so general. The statute points out several grounds of challenge for cause, tand the party desiring to have such challenge tried should specify the gtound or grounds upon which he bases it. (Page v. O'Neal, 12 Cal. 483.)
The judgment of _ the District Court is affirmed.